           Case:
        Case     19-2930    Document:Document
             1:19-cv-01038-DAD-JLT    40       Filed:Filed
                                              119     08/03/2020    Pages:
                                                           01/27/21 Page   1 20
                                                                         1 of



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 August 3, 2020


    Before:                             KENNETH F. RIPPLE, Circuit Judge
                                        MICHAEL B. BRENNAN, Circuit Judge
                                        MICHAEL Y. SCUDDER, Circuit Judge




                                         IN RE:
 No. 19-2930                              RYZE CLAIMS SOLUTIONS, LLC,
                                              Petitioner

  Petition for Writ of Mandamus

 District Court No: 1:18-cv-01767-JMS-MJD
 District Judge Jane Magnus-Stinson



We GRANT RYZE’s petition for writ of mandamus, with costs, in accordance with the
decision of this court entered on this date.




 form name: c7_FinalJudgment(form ID: 132)
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 219
                                                                 of 20




                                      In the

           United States Court of Appeals
                        For the Seventh Circuit
                            ____________________


       No. 19‐2930
       IN RE: RYZE CLAIMS SOLUTIONS, LLC,
                                                                Petitioner.
                            ____________________


                          Petition for Writ of Mandamus
                       from the Southern District of Indiana,
                               Indianapolis Division.

          No. 1:18‐cv‐01767‐JMS‐MJD — Jane Magnus‐Stinson, Chief Judge.
                            ____________________

             ARGUED APRIL 8, 2020 — DECIDED AUGUST 3, 2020
                        ____________________

          Before RIPPLE, BRENNAN, and SCUDDER, Circuit Judges.
           RIPPLE, Circuit Judge. Leslie Billings is a party to an em‐
       ployment agreement with his former employer, RYZE Claim
       Solutions, LLC (“RYZE”). The employment agreement con‐
       tains a forum‐selection clause providing that Mr. Billings
       must bring claims against RYZE in an Indiana court, either
       in Marion County or Hamilton County, or in a federal court
       in the Southern District of Indiana. Mr. Billings nevertheless
       filed this action in a California state court. RYZE removed
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 319
                                                                 of 20




       2                                                         No. 19‐2930

       the action to the United States District Court for the Eastern
       District of California. Relying on Atlantic Marine Construction
       Co., Inc. v. United States District Court for the Western District
       of Texas, 571 U.S. 49, 62–63 (2013), the Eastern District of Cal‐
       ifornia concluded that Mr. Billings had failed to show why
       the forum‐selection clause should not control and granted
       RYZE’s motion to transfer venue under 28 U.S.C. § 1404(a) to
       the Southern District of Indiana.
           In due course, the district court in Indiana granted
       RYZE’s motion for summary judgment on Mr. Billings’s fed‐
       eral claims. The district court then transferred, sua sponte,
       the case back to the Eastern District of California. It ex‐
       plained that its own docket was congested and that the East‐
       ern District of California had a greater familiarity with Cali‐
       fornia labor law. When the case was docketed once again in
       the Eastern District of California, RYZE petitioned this court
       for a writ of mandamus directing the Southern District of
       Indiana to request that the Eastern District of California
                                                                             1
       transfer the action back to the Southern District of Indiana.
          We must give forum‐selection clauses “‘controlling
       weight in all but the most exceptional cases.’” Atl. Marine,
       571 U.S. at 63 (quoting Stewart Org., Inc. v. Ricoh Corp., 487
       U.S. 22, 33 (1988) (Kennedy, J., concurring)). Because no such
       exceptional circumstances exist here, the district court de‐


       1 The district court in the Southern District of Indiana had jurisdiction
       pursuant to 28 U.S.C. §§ 1331, 1367. Our jurisdiction is secure under 28
       U.S.C. § 1651. See In re Mathias, 867 F.3d 727, 729 (7th Cir. 2017)
       (“[M]andamus is the appropriate procedural method to obtain review of
       a district court’s decision on a § 1404(a) transfer motion.”).
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 419
                                                                 of 20




       No. 19‐2930                                                 3

       parted from the settled approach for applying the federal
       transfer statute in cases governed by a forum‐selection
       clause. Accordingly, we grant the petition and issue the writ
       of mandamus.
                                     I
                             BACKGROUND
                                    A.
           RYZE is an Indiana business. It employs remote workers
       across the Nation. One of these workers, Mr. Billings, filed
       this action against RYZE and ten unnamed defendants in a
       California state court. As amended, the complaint stated a
       claim alleging violations of the Fair Labor Standards Act
       (“FLSA”), 29 U.S.C. § 201 et seq., on behalf of Mr. Billings
       and other current and former RYZE employees nationwide.
       He also alleged various violations of the California Labor
       Code and the California Business and Professions Code on
       behalf of a putative class of current and former RYZE em‐
       ployees who are or were employed within the state of Cali‐
       fornia.
          RYZE removed the action to the United States District
       Court for the Eastern District of California. Then, relying on
       a forum‐selection clause in the employment agreement be‐
       tween RYZE and Mr. Billings, RYZE moved to transfer ven‐
       ue under 28 U.S.C. § 1404(a) to the Southern District of Indi‐
       ana. Ruling that Mr. Billings had failed to show why the fo‐
       rum‐selection clause should not be “given controlling
       weight,” the district court in California granted RYZE’s
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 519
                                                                 of 20




       4                                                             No. 19‐2930

                              2
       transfer motion. The case was transferred to the Southern
       District of Indiana.
          Once in the Southern District of Indiana, the parties en‐
       gaged in discovery and the district court resolved numerous
       discovery‐related disputes. The court also granted RYZE’s
       motion to add counterclaims against Mr. Billings, alleging
                                                        3
       breach of the employment agreement, misappropriation of
       trade secrets in violation of the Indiana Uniform Trade Se‐
       crets Act, Ind. Code § 24‐2‐3‐1 et seq., conversion in violation
       of Indiana Code § 34‐24‐3‐1, and computer trespass in viola‐
       tion of Indiana Code § 35‐43‐2‐3. The parties then filed mul‐
       tiple other motions, including Mr. Billings’s motion to certify
       the action as a class action under Federal Rule of Civil Pro‐
       cedure 23(b)(3) and as a collective action under the FLSA, 29
                          4
       U.S.C. § 216(b), RYZE’s motion to strike an expert report
       submitted by Mr. Billings, and RYZE’s motion for summary
       judgment regarding Mr. Billings’s FLSA claims.


       2 R.19 at 26 (quoting Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W.
       Dist. of Tex., 571 U.S. 49, 63 (2013)). The court concluded that the relevant
       portion of the forum‐selection clause was valid and enforceable. See id. at
       21, 25–26.
       3 The employment agreement is governed by Indiana law. R.7‐2 at 8
       (Employment Agreement ¶ 8(b)).
       4 Section 216(b) of Title 29 of the United States Code, “authorizes em‐
       ployees to act together to seek redress for violations of the statute’s min‐
       imum wage and maximum hour provisions.” Ervin v. OS Rest. Servs.,
       Inc., 632 F.3d 971, 974 (7th Cir. 2011) (holding that “employees who insti‐
       tute a collective action against their employer under the terms of the
       FLSA may at the same time litigate supplemental state law claims as a
       class action certified according to FRCP 23(b)(3)”).
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 619
                                                                 of 20




       No. 19‐2930                                                                  5

           The district court then granted RYZE’s motion for sum‐
       mary judgment on Mr. Billings’s FLSA claim and denied
       Mr. Billings’s class certification motion to the extent he
       sought conditional certification of an FLSA collective action.
       Two matters remained briefed and outstanding: RYZE’s mo‐
       tion to strike Mr. Billings’s expert report and Mr. Billings’s
       class certification motion under Federal Rule of Civil Proce‐
       dure 23.
                                             B.
            Two days after it granted RYZE’s motion for summary
       judgment on the FLSA claim, the Southern District of Indi‐
       ana sua sponte ordered the parties to show cause “why this
       matter should not be transferred to [the] U.S. District Court
       for the Eastern District of California for further proceed‐
       ings.”5 The district court stated that “[t]he backdrop of this
       litigation has changed dramatically since the Eastern District
       of California evaluated the public‐interest factors and trans‐



       5 R.101 at 4. It is well established that a district court has the authority to
       sua sponte transfer a case under 28 U.S.C. § 1404. “The language of the
       statute is broad enough that a district court can order transfer on its own
       initiative.” 15 Charles Alan Wright & Arthur R. Miller, Federal Practice
       and Procedure § 3844 (4th ed. 2019) (collecting cases); see also Germaine v.
       St. Germain, 435 Fed. App’x 530, 532 (7th Cir. May 19, 2011) (noting that
       the district court sua sponte ordered the case to be transferred); Carver v.
       Knox Cty., 887 F.2d 1287, 1291 (6th Cir. 1989) (“In fact, 28 U.S.C. § 1404(a)
       does not require a motion; a district court may transfer a case sua spon‐
       te.”); Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir. 1989)
       (“Such transfers may be made sua sponte.”); Muldoon v. Tropitone Furni‐
       ture Co., 1 F.3d 964, 965 (9th Cir. 1993) (stating that the district court
       properly transferred the case “[o]n its own motion”).
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 719
                                                                 of 20




       6                                                      No. 19‐2930

       ferred this matter to this District.”6 It also emphasized its
       own docket congestion and noted that “the citizens of Cali‐
       fornia have a strong interest in adjudicating claims based
                            7
       upon its labor laws.”
          The court ordered RYZE to respond to the order first.
       RYZE contended in its response to the order to show cause
       that “[t]here is nothing exceptional about this case that
       would warrant disregarding that forum selection agreement
                8
       now.” RYZE submitted that transferring the case back to the
       Eastern District of California, after the Southern District of
       Indiana had “already invested its own substantial time and
       effort in deciding a summary judgment motion, would not
                                                                 9
       serve the purposes of conserving judicial resources.” RYZE,
       contended that, despite the district court’s docket conges‐
       tion, “[t]he median time from filing to trial in civil cases
       [was] substantially shorter in the Southern District of Indi‐
       ana at 26.4 months compared to nearly a year longer in the
                                                         10
       Eastern District of California at 36.8 months.”
          The Southern District of Indiana rejected RYZE’s view of
       the proper measure of court congestion. In the court’s view,
       an assessment of “court congestion” also takes into account
       “the extent to which this Court’s unprecedented caseload

       6 R.101 at 3.

       7 Id. at 4.

       8 R.103 at 1.

       9 Id. at 2.

       10 Id. at 8.
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 819
                                                                 of 20




       No. 19‐2930                                                    7

       strain impacts the ability of court and clerk staff to fulfill
                        11
       their duties.” Furthermore, the district court rejected the
       suggestion “that it might be able to more quickly resolve this
       matter than the Eastern District of California,” stating that its
       own “background familiarity” with the case was “far out‐
       stripped by the Eastern District of California’s familiarity
                                        12
       with California’s labor code.” The district court rejected
       RZYE’s remaining arguments and ordered the case to be
       transferred back to the Eastern District of California.
          On July 30, 2019, this action was docketed once again in
       the Eastern District of California. On October 3, 2019, the
       Eastern District of California ordered the parties to show
       cause why the action should not be remanded to state court
       for lack of subject matter jurisdiction. On the same day,
       RYZE sought a petition for writ of mandamus from this
       court. After Mr. Billings filed a response, we ordered the
       case to proceed to full briefing and oral argument.
                                      II
                               DISCUSSION
                                      A.
           Section 1651 of Title 28 of the United States Code, which,
       among other things, codifies the common law writ of man‐
       damus, provides that “[t]he Supreme Court and all courts
       established by Act of Congress may issue all writs necessary
       or appropriate in aid of their respective jurisdictions and


       11 R.105 at 5.

       12 Id. at 6.
  Case:
Case    19-2930    Document:Document
     1:19-cv-01038-DAD-JLT   39      Filed:Filed
                                     119   08/03/2020
                                                 01/27/21 Pages:
                                                          Page 919
                                                                 of 20




       8                                                     No. 19‐2930

       agreeable to the usages and principles of law.” We have held
       that “mandamus is the appropriate procedural method to
       obtain review of a district court’s decision on a § 1404(a)
       transfer motion” because, “[w]ithout the availability of
       mandamus relief, the question of proper venue escapes
       meaningful appellate review.” In re Mathias, 867 F.3d 727,
       729 (7th Cir. 2017); see also Hicks v. Duckworth, 856 F.2d 934,
       935 (7th Cir. 1988) (holding that mandamus is appropriate
       “to correct an erroneous transfer out of circuit”). We will is‐
       sue a writ to reverse a transfer order if the order was a “‘vio‐
       lation of a clear and indisputable legal right, or, at the very
       least, is patently erroneous.’” In re Mathias, 867 F.3d at 739
       (quoting In re Hudson, 710 F.3d 716, 719 (7th Cir. 2013)). We
       review a district court’s transfer decision for an abuse of dis‐
       cretion. Rsch. Automation, Inc. v. Schrader‐Bridgeport Int’l, Inc.,
       626 F.3d 973, 977 (7th Cir. 2010). “[W]here the court has con‐
       sidered all relevant public and private interest factors, and
       where its balancing of these factors is reasonable, its decision
       deserves substantial deference.” Piper Aircraft Co. v. Reyno,
       454 U.S. 235, 257 (1981) (emphasis added); Rsch. Automation,
       626 F.3d 976 (“Where a district court gives thoughtful con‐
       sideration to the factors applicable to a transfer analysis un‐
       der section 1404(a), we give its decision substantial defer‐
       ence.”).
                                       B.
           We begin with the language of the federal transfer statute
       that must guide a district court when considering a motion
       to transfer a case from one federal district to another. Section
       1404(a) provides that “[f]or the convenience of parties and
       witnesses, in the interest of justice, a district court may trans‐
       fer any civil action to any other district or division where it
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1019
                                                                    of 20




        No. 19‐2930                                                          9

        might have been brought or to any district or division to
        which all parties have consented.” 28 U.S.C. § 1404(a). When
        deciding whether to transfer a case under § 1404(a), a district
        court therefore “must evaluate both the convenience of the
        parties and various public‐interest considerations.” Atl. Ma‐
        rine, 571 U.S. at 62 & n.6. In determining whether the transfer
        would be in the “interest of justice,” a court may consider
        several factors, including “docket congestion and likely
        speed to trial in the transferor and potential transferee fo‐
        rums,” “each court’s relative familiarity with the relevant
        law,” “the respective desirability of resolving controversies
        in each locale,” and “the relationship of each community to
        the controversy.” Rsch. Automation, 626 F.3d at 978. When
        considering whether to transfer a case, a court must engage
        in a “‘flexible and individualized analysis’” and “look be‐
        yond a narrow or rigid set of considerations in their deter‐
        minations.” Id. (quoting Stewart, 487 U.S. at 29).
           These considerations, however, will “rarely” outweigh
        the parties’ private interests in enforcing a forum‐selection
        provision. Atl. Marine, 571 U.S. at 64. “The presence of a val‐
        id forum‐selection clause requires district courts to adjust
        their usual § 1404(a) analysis in three ways.” Id. Two of these
                                                    13
        adjustments are relevant to this case. First, “the plaintiff’s
        choice of forum merits no weight.” Id. at 63. Instead, the
        plaintiff, in opposing the forum‐selection clause, “bears the
        burden of establishing that transfer to the forum for which

        13 The third adjustment is that a change of venue pursuant to 28 U.S.C.
        § 1404(a) “will not carry with it the original venue’s choice‐of‐law
        rules—a factor that in some circumstances may affect public‐interest
        considerations.” Atl. Marine, 571 U.S. at 64.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1119
                                                                    of 20




        10                                                        No. 19‐2930

        the parties bargained is unwarranted.” Id. Moreover, a court
        “should not consider arguments about the parties’ private
        interests” because the parties, in contracting to a fo‐
        rum‐selection clause, “waive the right to challenge the prese‐
        lected forum as inconvenient or less convenient for them‐
        selves or their witnesses.” Id. at 64. Accordingly, the pri‐
        vate‐interest factors are deemed “to weigh entirely in favor
        of the preselected forum,” and a court “may consider argu‐
        ments about public‐interest factors only.” Id. When this
        analysis is properly applied, it “requires that a fo‐
        rum‐selection clause be ‘given controlling weight in all but
        the most exceptional cases.’” Id. at 59–60 (quoting Stewart,
        487 U.S. at 33). Parties expect to litigate in their agreed‐to fo‐
        rum, and “courts should not unnecessarily disrupt the par‐
        ties’ settled expectations.” Id. at 66.
                                           C.
            Our examination of the record convinces us that the dis‐
        trict court employed a flawed methodology in deciding to
        send this case back to the Eastern District of California. First,
        it is evident that the district court improperly placed the
        burden on RYZE to justify keeping the case in Indiana. This
        improper allocation of the burden is evident in the district
        court’s ordering RYZE to respond first to the court’s order to
        show cause. As the party resisting the application of the fo‐
        rum‐selection clause, Mr. Billings, not RYZE, had the burden
                                                                             14
        of justifying a transfer contrary to the terms of that clause.


        14 Atl. Marine, 571 U.S. at 64. (“[T]he plaintiff must bear the burden of
        showing why the court should not transfer the case to the forum to
        which the parties agreed.”).
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1219
                                                                    of 20




        No. 19‐2930                                                                11

           The district court also erred in concluding that the East‐
        ern District of California’s familiarity with the applicable
                                                                             15
        state law “weigh[ed] heavily in favor of transfer.” Alt‐
        hough “each court’s relative familiarity with the relevant
        law” is a public‐interest factor that may be considered, Re‐
        search Automation, 626 F.3d at 978, the district court’s heavy
        reliance on this factor contradicts the Supreme Court’s guid‐
        ance in Atlantic Marine. There, the Supreme Court noted that
        “federal judges routinely apply the law of a State other than
                                                                            16
        the State in which they sit.” Atl. Marine, 571 U.S. at 67.


        15 R.105 at 8.

        16 Notably, the Court previously had expressed skepticism about the
        “expertise” of a local district court in determining the content of a state’s
        law. In Salve Regina College v. Russell, 499 U.S. 225, 238 (1991), while de‐
        ciding whether a court of appeals should defer to a district court’s inter‐
        pretation of the law of the state in which the district court sat, found it‐
        self “unpersuaded” by that proposition, which it thought based on an
        “overbroad generalization[].” It continued:
                the proposition that a district judge is better able to “in‐
                tuit” the answer to an unsettled question of state law is
                foreclosed by our holding in Erie. The very essence of the
                Erie doctrine is that the bases of state law are presumed
                to be communicable by the parties to a federal judge no
                less than to a state judge. Almost 35 years ago, Professor
                Kurland stated: “Certainly, if the law is not a brooding
                omnipresence in the sky over the United States, neither
                is it a brooding omnipresence in the sky of Vermont, or
                New York or California.” Philip B. Kurland, Mr. Justice
                Frankfurter, the Supreme Court and the Erie Doctrine in Di‐
                versity Cases, 67 Yale L. J. 187, 217 (1957). See S. Pac. Co. v.
                Jensen, 244 U.S. 205, 222 (1917) (Holmes, J., dissenting)
                (“The common law is not a brooding omnipresence in
                                                                        (continued … )
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1319
                                                                    of 20




        12                                                              No. 19‐2930

            The Southern District of Indiana, in holding that this fac‐
        tor is entitled heavy weight, did not identify, moreover, any
        features of the relevant California law that were “exception‐
        ally arcane.” Id. at 68; see also Aliano v. Quaker Oats Co., No.
        16 C 3087, 2017 WL 56638, at *3 (N.D. Ill. Jan. 4, 2017) (“[N]or
        have Plaintiffs identified any unique or idiosyncratic aspect
        of Illinois law at issue here that would make this court’s
        purported greater familiarity with Illinois law significant.”).
        We therefore must conclude that the district court erred in
        concluding that this factor weighed heavily in favor of a
        transfer back to the Eastern District of California.
            The district court also erred in its treatment of another
        public‐interest factor, “‘the administrative difficulties flow‐
        ing from court congestion.’” Atl. Marine, 571 U.S. at 62 n.6
        (quoting Piper Aircraft, 454 U.S. at 241 n.6). The district court
        concluded “that the caseload and scheduling congestion in
        this District and on the undersigned’s trial calendar weigh in
        favor of transfer.”17 The district court also rejected RYZE’s


        ( … continued)
                the sky but the articulate voice of some sovereign or
                quasi‐sovereign that can be identified”).
        Id. at 238–39 (internal citations edited) (parallel citations omitted).
             The Court continued: “To the extent that the available state law on a
        controlling issue is so unsettled as to admit of no reasoned divination,
        we can see no sense in which a district judge’s prior exposure or nonex‐
        posure to the state judiciary can be said to facilitate the rule of reason.”
        Id. at 239. Given this skepticism, we see no reason why a non‐local dis‐
        trict court would be less capable of discerning the content of another
        state’s law.
        17 R.105 at 6.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1419
                                                                    of 20




        No. 19‐2930                                                             13

        argument that a court’s docket congestion is only considered
        under this public‐interest factor to the extent it affects the
        case’s time to resolution. Instead, the district court broadly
        construed “administrative difficulties” to include “trial cal‐
        endar congestion, the amount of time the Court can dedicate
        to cases, and the extent to which this Court’s unprecedented
        caseload strain impacts the ability of court and clerk staff to
                               18
        fulfill their duties.”
           The district court evaluated this factor through a differ‐
        ent lens than the one usually employed by the federal courts.
        We have held that, “[t]o the extent that court congestion
        matters, what is important is the speed with which a case can
        come to trial and be resolved.” In re Factor VIII or IX Concentrate
        Blood Prod. Litig., 484 F.3d 951, 958 (7th Cir. 2007) (emphasis
        added). We further explained:
                [T]he real issue is not whether a dismissal [for
                forum non conveniens] will reduce a court’s con‐
                gestion but whether a trial may be speedier in
                another court because of its less crowded
                docket. In addition, … [t]he forum non conven‐
                iens doctrine should not be used as a solution
                to court congestion; other remedies, such as
                placing reasonable limitations on the amount



        18 Id. at 5. In its response to the order to show cause, RYZE explained
        that this factor weighed against transferring the case back to the Eastern
        District of California because “[t]he median time from filing to trial in
        civil cases is substantially shorter in the Southern District of Indiana at
        26.4 months compared to nearly a year longer in the Eastern District of
        California at 36.8 months.” R.103 at 8.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1519
                                                                    of 20




        14                                                          No. 19‐2930

                of time each side may have to present evi‐
                dence, are more appropriate.
        Id. at 958–59 (first and last alterations in original) (citations
        omitted) (internal quotation marks omitted).
            Our perspective is shared by other circuits. See Gates Lear‐
        jet Corp. v. Jensen, 743 F.2d 1325, 1337 (9th Cir. 1984) (“The
        real issue is not whether a dismissal will reduce a court’s
        congestion but whether a trial may be speedier in another
        court because of its less crowded docket.”); In re Scott, 709
        F.2d 717, 721 (D.C. Cir. 1983) (“The law is well established
        that a federal court may not order transfer under section
        1404(a) merely to” alleviate docket congestion); Fannin v.
                                                               19
        Jones, 229 F.2d 368, 369 (6th Cir. 1956) (same).
           Although the district court noted that it could not sched‐
        ule a trial for at least fourteen months from the transfer deci‐
                                                                      20
        sion (or longer if any scheduling delay occurred), it never
        addressed whether trial would be speedier in the Eastern

        19 We also note that the district court did not consider the additional
        time that would be incurred by transferring the case back to the Eastern
        District of California. This action was docketed with the Southern Dis‐
        trict of Indiana for a year. During that time, the parties engaged in dis‐
        covery and motions practice, the district court held numerous confer‐
        ences with the parties, and it ruled on RYZE’s motion for summary
        judgment. Two fully briefed issues, RYZE’s motion to strike
        Mr. Billings’s expert report and Mr. Billings’s class certification motion,
        remained unresolved by the district court when it ordered the parties to
        show cause why the action should not be transferred back to the Eastern
        District of California. Presumably, the Eastern District of California
        would need additional time to familiarize itself with this action.
        20 R.105 at 5–6.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1619
                                                                    of 20




        No. 19‐2930                                                                15

        District of California. Instead, the district court merely ob‐
        served that its own docket was crowded, and its resources
        strained, before concluding that this factor weighed in favor
                         21
        of a transfer.


        21 Mr. Billings maintains that the Southern District of Indiana did not
        abuse its discretion in considering its docket congestion under this pub‐
        lic‐interest factor. He invites our attention to Chicago, Rock Island & Pac.
        R.R. Co. v. Igoe, 220 F.2d 299 (7th Cir. 1955), in which we stated,
        “‘[a]dministrative difficulties follow for courts when litigation is piled up
        in congested centers instead of being handled at its origin.’” Id. at 304 n.4
        (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507 (1947)). That case is of
        little value in our present inquiry because it did not involve a fo‐
        rum‐selection clause. Indeed, the plaintiff’s choice of forum was afforded
        “‘[a] large measure of deference.’” Id. at 304 (quoting Josephson v.
        McGuire, 121 F. Supp. 83, 84 (D. Mass. 1954)).
             Mr. Billings also relies on In re Genentech, Inc., 566 F.3d 1338, 1347
        (Fed. Cir. 2009), where the court stated that “[t]he likely speed to trial
        ‘factor appears to be the most speculative … and case disposition statis‐
        tics may not always tell the whole story.’” Respondent’s Br. 22 (quoting
        In re Genentech, Inc., 566 F.3d at 1347). The quoted language fails to cap‐
        ture fully the court’s intended meaning. In In re Genentech, the Federal
        Circuit first stated that, “[t]o the extent that court congestion is relevant,
        the speed with which a case can come to trial and be resolved may be a
        factor.” In re Genentech, Inc., 566 F.3d at 1347. Then, in stating that “this
        factor appears to be the most speculative,” id., the Federal Circuit cited
        Collins v. American Automobile Insurance Co. of Saint Louis, 230 F.2d 416,
        419 (2d Cir. 1956). In Collins, the Second Circuit explained that it has “of‐
        ten questioned reliance upon the fact of locally congested dockets as a
        proper ground for an order of transfer.” Id. at 419. Besides the fact that
        “conditions below may be no worse than elsewhere,” the court stated
        that “we think it dangerous to suggest that a judge may deny entrance to
        his court to a litigant on the ground of his serious burdens; his under‐
        standable complaints should be directed elsewhere, as to executive and
        legislature.” Id.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1719
                                                                    of 20




        16                                                   No. 19‐2930

            Most importantly, the district court should have given
        more weight to the role that forum‐selection clauses play in
        the proper application of § 1404(a)’s command that, in decid‐
        ing a transfer motion, the district court consider “the inter‐
        ests of justice.” In Atlantic Marine, the Supreme Court une‐
        quivocally emphasized that a forum‐selection clause plays a
        very significant role in furthering “‘vital interests of the jus‐
        tice system.’” Atl. Marine, 571 U.S. at 63 (quoting Stewart, 487
        U.S. at 22 (Kennedy, J., concurring)). These clauses go a long
        way toward establishing predictability and certainty in legal
        transactions.
               [A] clause establishing ex ante the forum for
               dispute resolution has the salutary effect of
               dispelling any confusion about where suits
               arising from the contract must be brought and
               defended, sparing litigants the time and ex‐
               pense of pretrial motions to determine the cor‐
               rect forum and conserving judicial resources that
               otherwise would be devoted to deciding those mo‐
               tions.
        Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593–94 (1991)
        (second emphasis added). “[A] proper application of
        § 1404(a) requires that a forum‐selection clause be ‘given
        controlling weight in all but the most exceptional cases.’”
        Atl. Marine, 571 U.S. at 59–60 (quoting Stewart, 487 U.S. at 33
        (Kennedy, J., concurring)). “In all but the most unusual cas‐
        es, therefore, ‘the interest of justice’ is served by holding par‐
        ties to their bargain.” Id. at 66.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1819
                                                                    of 20




        No. 19‐2930                                                 17

            This case is not an “exceptional” case. Indeed, for pur‐
        poses of the federal transfer statute, it is a very “ordinary”
        action.22 Notably, neither the Southern District of Indiana
        nor Mr. Billings identified any decision since Atlantic Marine
        in which a district court refused to enforce a valid fo‐
        rum‐selection agreement under § 1404(a) due to exceptional
        circumstances. RYZE invites our attention to only two deci‐
        sions. The first of these cases is Ha Thi Le v. Lease Finance
        Group, LLC, No. 16‐14867, 2017 WL 2915488 (E.D. La. May 9,
        2017). This case is of very limited help in our present in‐
        quiry. There, the district court had to decide whether to sev‐
        er and transfer some claims while retaining others. The court
        ultimately decided that “the need—rooted in the valued
        public interest in judicial economy—to pursue the same
        claims in a single action in a single court can trump a fo‐
        rum‐selection clause.” Id. at *7 (quoting In re Rolls Royce
        Corp., 775 F.3d 671, 679 (5th Cir. 2014)). The second case that
        RYZE identifies is Bollinger Shipyards Lockport, L.L.C. v. Hun‐
        tington Ingalls Inc., No. 08‐4578, 2015 WL 65298 (E.D. La. Jan.
        5, 2015). As RYZE points out, however, this case is distin‐
        guishable because the defendant waited six years before
        moving to transfer venue. By that time, the district court al‐
        ready had ruled on, among numerous other motions, a mo‐
        tion for summary judgment and a motion for reconsidera‐
        tion.
           We have identified several other cases where courts have
        found extraordinary circumstances. Each of these cases pre‐
        sented a significantly more serious and unusual situation


        22 Petitioner’s Br. 27.
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 1919
                                                                    of 20




        18                                                   No. 19‐2930

        than the one here. For example, the court in ABC Medical
        Holdings, Inc. v. Home Medical Supplies, Inc., No. 15‐2457, 2015
        WL 5818521, at *9 (E.D. Pa. Oct. 6, 2015), the court did not
        have jurisdiction over one of the parties, and the court could
        not sever the claims. The court held that “it would require
        litigation of substantially the same issues in two different
        courts.” Id. “The public interest in efficiency served by liti‐
        gating substantially the same claims in one court rather than
        two outweighs the prior agreement as to forum … .” Id. Sim‐
        ilarly, in In re Dozier Financial, Inc., 587 B.R. 637, 650 (Bankr.
        D. S.C. 2018), the court did not enforce a forum‐selection
        clause where only one of the six defendants was bound by
        the clause and where splitting up the case would have re‐
        sulted in “substantially duplicative discovery and court pro‐
        ceedings.” The court acknowledged that forum‐selection
        clauses are meant to provide parties with greater predictabil‐
        ity about where they would engage in future litigation, but
        noted that in that particular case, the forum‐selection clause
        did the opposite. Id. at 650–51. See Alabsi v. Savoya, LLC, No.
        18‐cv‐06510‐KAW, 2019 WL 1332191, at *5 (N.D. Cal. Mar.
        25, 2019) (“Courts recognize three circumstances in which
        enforcement of a forum selection clause would be unreason‐
        able: (1) if the inclusion of the forum selection clause was the
        product of fraud or overreaching, (2) if the party challenging
        the forum selection clause would effectively be deprived of
        his day in court if the clause is enforced, or (3) if enforcement
        would contravene a strong public policy of the forum in
        which the suit was brought.” (citing Murphy v. Schneider
        Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004))); Argosy Cap.
        Grp. III, L.P. v. Triangle Cap. Corp., No. 17 Civ. 9845 (ER), 2019
        WL 140730, at *7 (S.D.N.Y. Jan. 9, 2019) (An exceptional case
        is “where the action is core to a bankruptcy proceeding, in
   Case:
Case     19-2930    Document:Document
     1:19-cv-01038-DAD-JLT    39       Filed:Filed
                                      119     08/03/2020    Pages:
                                                   01/27/21 Page 2019
                                                                    of 20




        No. 19‐2930                                                  19

        which case the policy toward enforcement of fo‐
        rum‐selection clauses is ‘not so strong’ as to mandate en‐
        forcement in the face of strong countervailing public inter‐
        ests in centralizing bankruptcy proceedings, judicial econo‐
        my, and overall justice.” (quoting In re Iridium Operating
        LLC, 285 B.R. 822, 836–37 (S.D.N.Y. 2002))).
           None of the complications identified by the courts in
        these cases is present here. Indeed, the clause already had
        brought the case to the Southern District of Indiana, and that
        court had partially decided the case. Mr. Billings articulates
        no compelling reason to seek a return to California at this
        juncture. The “interests of justice,” as delineated in Atlantic
        Marine, clearly require that the district court complete its ad‐
        judication of the case.
                                 Conclusion
            We accordingly grant RYZE’s petition for writ of man‐
        damus. The district court deviated substantially from the
        methodological course of decision‐making mandated by the
        Supreme Court of the United States. This is not the excep‐
        tional or unusual case that would justify giving controlling
        weight to factors other than the forum‐selection clause.
                               PETITION GRANTED; WRIT ISSUED
